Exhibit 10.1
Execution Version
ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of May 28, 2010, is by
and among MISONIX, INC., a New York corporation (the “Company”), MISONIX HIFU
TECHNOLOGIES LIMITED, a company incorporated in England and Wales (“MISONIX
HIFU”), MISONIX LIMITED, a company incorporated in England and Wales (“Misonix
Ltd.”), UKHIFU LIMITED, a company incorporated in England and Wales (“UKHIFU”,
and together with the Company, MISONIX HIFU and Misonix Ltd., collectively,
“Sellers” and each a “Seller”) and USHIFU, LLC, a Delaware limited liability
company (“Purchaser”).
WHEREAS, Sellers are, among other businesses, engaged in the business of
designing, developing, manufacturing, distributing, selling and marketing
devices using HIFU (the “Business”); and
WHEREAS, pursuant to this Agreement, Sellers and Purchaser intend that
(i) Sellers sell and transfer to Purchaser certain of Sellers’ assets used in
connection with the Business, except for the ProRhythm Patents (the “HIFU
Business”), (ii) Sellers assign and terminate certain contractual arrangements
between any Seller, on the one hand, and Purchaser or Purchaser’s Affiliates, on
the other hand, and (iii) Purchaser assumes only specified contractual
obligations of Sellers, all on the terms and conditions contained in this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATION
Section 1.1 Definitions. For all purposes of this Agreement (including the
recitals), except as otherwise expressly provided or unless the context clearly
requires otherwise:
“Additional Initial Gross Revenue Purchase Price Payments” has the meaning
assigned to such term in Section 2.4(b)(iv).
“Additional Gross Revenue Purchase Price Payment” has the meaning assigned to
such term in Section 2.4(b)(v).
“Additional Sonablate® 500 Machines” has the meaning assigned to such term in
Section 2.1(a)(vi).
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.
“Agreement” or “this Agreement” means this Agreement together with the exhibits
and schedules attached hereto.
“Applicable Business” has the meaning assigned to such term in Section
2.4(b)(iii).

 

 



--------------------------------------------------------------------------------



 



“Assignment and Assumption Agreement” has the meaning assigned to such term in
Section 2.7(b).
“Assumed Contracts” has the meaning assigned to such term in Section 2.2(a)(i).
“Assumed Liabilities” has the meaning assigned to such term in Section 2.2(a).
“Breast License Agreement” means that certain License and Product Development
Agreement dated July 1, 2008, between the Company and FSI, as amended, related
to breast tissue ablation devices using HIFU technology.
“Business” has the meaning assigned to such term in the recitals.
“Cap” has the meaning assigned to such term in Section 6.4(a).
“CE Mark” has the meaning assigned to such term in Section 2.1(a)(iii).
“CE Mark Rights” has the meaning assigned to such term in Section 2.1(a)(iii).
“Claim” has the meaning assigned to such term in Section 3.9.
“Claim Notice Period” has the meaning assigned to such term in Section 6.5(b).
“Closing” has the meaning assigned to such term in Section 2.3.
“Closing Date” has the meaning assigned to such term in Section 2.3.
“Closing Payment” has the meaning assigned to such term in Section 2.4(b)(i).
“Confidentiality Agreement” has the meaning assigned to such term in Section
5.7.
“Console and Chiller Unit Payment” has the meaning assigned to such term in
Section 2.4(b)(i).
“Console and Chiller Units” has the meaning assigned to such term in Section
2.1(a)(vii).
“Distributorship Agreement” means that certain Distributorship Agreement dated
March 1, 2004, between FSI and the Company, as amended.
“Environmental Laws” means any and all applicable federal, foreign, state and
local statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or other governmental restrictions
relating to the environment or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment.
“Excluded Assets” has the meaning assigned to such term in Section 2.1(b).
“510(k)s” has the meaning assigned to such term in Section 2.1(a)(ii).
“FDA” has the meaning assigned to such term in Section 2.1(a)(ii).
“FSI” means Focus Surgery, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------



 



“Fundamental Representations” means the representations and warranties contained
in Sections 3.1, 3.3, 3.4, 3.6, 3.12, 3.18, 3.20, 3.22, 4.1, 4.2 and 4.4.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Governmental Entity” means Underwriters Laboratories, Inc. and any federal,
state, municipal, or foreign international court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency.
“Governmental Permits” means all licenses, certificates, permits, franchises,
approvals, rights, registrations, consents and other authorizations from any
Governmental Entity for the ownership or use of a Person’s assets, and any
pending applications or renewals of any of the foregoing.
“HIFU” means focused ultrasound at a nominal frequency equal to or greater than
0.5 Mega Hertz that has enough energy to elevate the temperature of 1 ml of
tissue by 1 degree Centigrade within 100 millisecond.
“HIFU Business” has the meaning assigned to such term in the recitals.
“HIFU Licensed Rights” means any and all rights to develop, manufacture, have
manufactured, market, lease and sell devices that use HIFU technology owned by
or licensed to FSI for the treatment of disease located in or on the kidney,
liver and breast and any and all other rights granted to the Company pursuant to
the Kidney and Liver License Agreement and the Breast License Agreement.
“IEL Assumption Agreement” has the meaning assigned to such term in Section
2.2(a)(ii).
“IEL Loan” means a loan made to Imaging Equipment Limited by Lloyds TSB Bank Plc
pursuant to the Small Firms Loan Guarantee Scheme which is and shall remain the
liability of Imaging Equipment Limited.
“Indemnification Deductible” has the meaning assigned to such term in Section
6.4(b).
“Indemnified Party” means any Person claiming indemnification under any
provision of Article VI.
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VI.
“Indemnity Notice” has the meaning assigned to such term in Section 6.5(b).
“Indemnity Response Period” has the meaning assigned to such term in Section
6.5(b).
“Initial Gross Revenue Purchase Price Payments” has the meaning assigned to such
term in Section 2.4(b)(iv).
“Initial 2010 Gross Revenue Purchase Price Payment” has the meaning assigned to
such term in Section 2.4(b)(iii).
“Intellectual Property” has the meaning assigned to such term in Section
2.1(a)(viii).

 

3



--------------------------------------------------------------------------------



 



“Intellectual Property Assignment” has the meaning assigned to such term in
Section 2.7(j).
“Inventory” has the meaning assigned to such term in Section 2.1(a)(vii).
“Inventory Payment” has the meaning assigned to such term in Section 2.4(b)(i).
“Kidney and Liver License Agreement” means that certain Amended and Restated
License and Product Development Agreement dated July 1, 2008, between the
Company and FSI, as amended, related to kidney and/or liver tumor ablation
devices using HIFU technology.
“Law” means all laws, rules, regulations, ordinances, judgments, decrees,
orders, writs and injunctions of, administered or issued by, or pertaining to
any Governmental Entity.
“Liabilities” has the meaning assigned to such term in Section 2.2(b).
“Liens” means any and all liens, charges, security interests, options, purchase
rights, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer, or which could compel transfer, of any nature whatsoever.
“Loss” has the meaning assigned to such term in Section 6.2.
“Manufacturing Agreement” means that certain Amended and Restated Manufacturing
Agreement dated July 1, 2008, between FSI and the Company, as amended.
“Notice of Dispute” has the meaning assigned to such term in Section 7.1(a).
“Payments” has the meaning assigned to such term in Section 2.4(b).
“Payment Variance” has the meaning assigned to such term in Section 2.4(b).
“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Entity or other entity or organization.
“ProRhythm Business” means the business of developing the ProRhythm Patents,
including, manufacturing and selling HIFU products worldwide using the ProRhythm
Patents together with extensions and additions to the patents thereto.
“ProRhythm Patents” means the three United States patents and the assets
purchased by the Company from PRORHYTHM, INC. pursuant to and as set forth in
Exhibit A and Exhibit B to that certain asset purchase agreement, dated
April 29, 2009, set forth on Schedule 1.1 to this Agreement.
“Purchase Price” has the meaning assigned to such term in Section 2.4(a).
“Purchase Price Payments” has the meaning assigned to such term in Section
2.4(a).
“Purchaser” has the meaning assigned to such term in the preamble.
“Purchaser Indemnified Parties” has the meaning assigned to such term in Section
6.2.
“Records” has the meaning assigned to such term in Section 2.1(a)(x).

 

4



--------------------------------------------------------------------------------



 



“Related Agreements” has the meaning assigned to such term in Section 3.3.
“Restricted Territory” has the meaning assigned to such term in Section 5.9(a).
“Retained Liabilities” has the meaning assigned to such term in Section 2.2(b).
“Scheduled Permits” has the meaning assigned to such term in Section 3.10(a).
“Sellers” and “Seller” has the meaning assigned to such term in the preamble.
“Seller Indemnified Parties” has the meaning assigned to such term in Section
6.3.
“Seller Returns” has the meaning assigned to such term in Section 3.6(a).
“SIHR” means the Sonablate International HIFU Registry.
“SIHR Information” has the meaning assigned to such term in Section 2.1(a)(ix).
“SIHR Payment” has the meaning assigned to such term in Section 2.4(b)(i).
“Sonablate® 500 Machines” has the meaning assigned to such term in Section
2.1(a)(vi).
“Subject Dispute” has the meaning assigned to such term in Section 7.1(a).
“Terminated Agreements” has the meaning assigned to such term in Section 2.4(a).
“Territory” means the geographic territory comprised of (i) Western Europe,
including Andorra, Austria, Belgium, Cyprus, Denmark, Finland, France, Germany,
Gibraltar, Greece, Iceland, Ireland, Italy, Liechtenstein, Luxembourg, Malta,
Monaco, Netherlands, Norway, Portugal, San Marino, Spain, Sweden, Switzerland
and The United Kingdom, (ii) Eastern Europe, including Albania, Belarus, Bosnia
and Herzegovina, Bulgaria, Croatia, Czech Republic, Estonia, Hungary, Latvia,
Lithuania, Macedonia, The Former Yugoslav Republic of Serbia and Montenegro,
Moldova, Poland, Romania, Slovakia, Slovenia, Turkey and Ukraine, and
(iii) Russia (or the Russian Federation).
“Third Party Claim” has the meaning assigned to such term in Section 6.5(a).
“Third Party Claim Notice” has the meaning assigned to such term in Section
6.5(a).
“Third Party Claim Notice Period” has the meaning assigned to such term in
Section 6.5(a).
“Transactions” has the meaning assigned to such term in Section 2.4(a).
“Transferred Assets” has the meaning assigned to such term in Section 2.1(a).
“UK Employees” has the meaning assigned to such term in Section 2.9.
“Warranted Insurance” has the meaning assigned to such term in Section 3.19.
“Waiver and Release” has the meaning assigned to such term in Section 2.7(c).

 

5



--------------------------------------------------------------------------------



 



Section 1.2 Interpretation.
(a) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
(c) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
(d) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.
(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.
(f) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.
(g) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
ARTICLE II.
PURCHASE AND SALE OF ASSETS
Section 2.1 Transferred Assets.
(a) On the terms and subject to the conditions of this Agreement and in reliance
upon the representations and warranties contained herein, at the Closing,
Sellers shall sell, transfer, assign, set over, convey and deliver to Purchaser,
and Purchaser shall purchase and acquire from Sellers, free and clear of any
Liens, all right, title and interest of Sellers in, to and under the following
assets of Sellers used in the HIFU Business (collectively, “Transferred
Assets”):
(i) The Sonablate sales and distribution business of Sellers, including the
Distributorship Agreement and all rights arising thereunder, any and all rights
pursuant to the Distributorship Agreement to distribute Sonablate systems, any
and all rights pursuant to sub-distributorship agreements, any and all “fee per
use” revenue sharing agreements, any and all “center of excellence” partnership
agreements, if any, and any and all agreements or assets of MISONIX HIFU,
Misonix Ltd. (other than (A) any and all equity ownership interest in UKHIFU and
(B) the distribution agreements for the Company’s SonaStar, BoneScalpel,
SonicOne, Lysonix, and Auto Sonix products) and UKHIFU (including product
service agreements), and all used Sonablate® 500 Systems that are owned,
directly or indirectly, by any Seller, including such assets described in this
Section 2.1(a)(i) as set forth on Schedule 2.1(a)(i) hereto;

 

6



--------------------------------------------------------------------------------



 



(ii) The two (2) U.S. Food and Drug Administration (“FDA”) premarket
notifications (also known as 510(k)s) for the minimally invasive treatment of
soft tissue using HIFU identified as (A) K042096 Sonatherm 600 Ultrasonic Lesion
Generating System and (B) K070779 Sonatherm 600i Ultrasonic Lesion Generating
System, and all related regulatory files and filings, including the 510(k)s
approval documents, and the technical files, drawings and documents supporting
the submissions for 510(k)s, including but not limited to, device registrations,
design files for pre- and post-approval of the 510(k)s, marketing and
manufacturing files and filings, agreements, correspondence with any
Governmental Entity or related to any Governmental Permits clinical data,
testing, files and reports, all as further described on Schedule 2.1(a)(ii) (the
“510(k)s”);
(iii) (A) The CE Mark Examination Certificate for the minimally invasive
treatment of soft tissue using HIFU and all related regulatory files and
filings, including the technical files, drawings and documents supporting the
submissions and CE Mark approvals, including but not limited to, device
registrations, design files for pre- and post-CE Mark approval, marketing and
manufacturing files and filings, agreements, correspondence with any
Governmental Entity or related to any Governmental Permits, clinical data,
testing, files and reports, all as further described on Schedule 2.1(a)(iii)
(the “CE Mark”) and (B) Sellers’ rights to the CE Mark (“CE Mark Rights”);
(iv) The Manufacturing Agreement and all rights arising thereunder including any
and all rights pursuant to the Manufacturing Agreement to manufacture certain
components of Sonablate systems sold worldwide;
(v) The Kidney and Liver License Agreement and the Breast License Agreement and
all rights arising thereunder including the exclusive worldwide rights to
develop, manufacture, have manufactured, market, lease and sell devices that use
HIFU technology owned by or licensed to FSI for the treatment of disease located
in or on the kidney, liver and breast and any and all other rights granted to
the Company pursuant to the Kidney and Liver License Agreement, and any and all
rights granted to the Company pursuant to the Breast License Agreement, and all
designs, developments and products developed, under development or manufactured
pursuant to the Kidney and Liver License Agreement or the Breast License
Agreement, including any and all related regulatory, design, and manufacturing
agreements, files, filings, clinical data, testing or reports, agreements and
device registrations, all as further described on Schedule 2.1(a)(v);
(vi) (A) Up to three (3) new, unused and functional Sonablate® 500 machines
which the Company (w) owned as of February 10, 2010, (x) still owns as of the
date hereof and (y) which the Company purchased from FSI at a cost of
$155,000.00 each (collectively, the “Sonablate® 500 Machines”) and (B) to the
extent prior to the Closing, new, unused and functional Sonablate® 500 systems
(in addition to the Sonablate® 500 Machines) are manufactured and the Company
takes delivery of such Sonablate® 500 systems, such additional Sonablate® 500
systems at a purchase price equal to the Company’s documented purchase price
therefor (collectively, the “Additional Sonablate® 500 Machines”);
(vii) All completed, new, unused and functional Sonablate console and chiller
units (collectively, the “Console and Chiller Units”) at a purchase price of (i)
$25,898 per Console and Chiller Unit and (ii) the inventory of Sonablate® 500
parts (including raw materials) and works-in-process at Company’s cost, and all
related design or manufacturing records and files in the Company’s possession as
of the Closing Date listed on Schedule 2.1(a)(vii) which is usable in the
ordinary course of business, at a purchase price equal to the Company’s price
therefor as set forth

 

7



--------------------------------------------------------------------------------



 



on Schedule 2.1(a)(vii), together with all rights of the Company relating to its
suppliers of such inventory (collectively, the “Inventory”) and all open
purchase orders for parts and inventory;
(viii) All intellectual property rights of any Seller or its Affiliates in the
HIFU Business, including those related to any patent, trademark, servicemark,
software, copyright, information technology, licensing rights granted to or by
such Seller or its Affiliates, know-how or other proprietary rights described on
Schedule 2.1(a)(viii), specifically excluding the ProRhythm Patents
(“Intellectual Property”), andall trademark and patent documents, patents,
applications, application wrappers and the engineering or other records
necessary to defend the Intellectual Property;
(ix) All rights of any Seller and its Affiliates in and to the SIHR and to data
and information related to the SIHR (the “SIHR Information”);
(x) Except as otherwise provided herein, Sellers’ files, documents, instruments,
papers, computer files, records and all other records and confidential and
proprietary material relating to the Transferred Assets (collectively, the
“Records”);
(xi) Any other asset of Sellers which is used in or relates to the HIFU Business
or which otherwise is incidental to, integrated with or into, and essential to
the use and benefit of, the foregoing assets including Intellectual Property;
(xii) The right of any Sellers or other business entity designated by Sellers to
use the name “UKHIFU” and all rights in and to that name including the Uniform
Resource Locator (“URL”) or web address titled http://www.ukhifu.co.uk, (UKHIFU
URL) any domain ownership, registered domain name or URL redirection associated
with the UKHIFU URL, the content and material found at UKHIFU URL; and
(xiii) The benefit of the Assumed Contracts.
Notwithstanding anything contained herein to the contrary, as of and following
the Closing Date, Purchaser shall not assume any obligation or Liabilities of
Sellers under any contract, agreement or instrument set forth in Section 2.1(a)
above unless such obligations are expressly included as Assumed Liabilities and
assumed by Purchaser pursuant to Section 2.2 below.
(b) Excluded Assets. Purchaser shall not acquire by virtue of this Agreement or
the transactions contemplated hereby, and shall have no right, title or interest
in, to or under any asset of Sellers not identified as a Transferred Asset in
Section 2.1(a) above (collectively, “Excluded Assets”). Purchaser agrees that
the ProRhythm Patents are Excluded Assets.
Section 2.2 Assumption of Liabilities.
(a) On the terms and subject to the conditions of this Agreement and in reliance
upon the representations and warranties contained herein, in addition to
purchasing and acquiring the Transferred Assets at the Closing, Purchaser hereby
assumes only the following obligations of Sellers related to the Transferred
Assets (collectively, the “Assumed Liabilities”):
(i) obligations to perform, in the ordinary course of business, that arise after
the Closing Date under those Transferred Assets that are contracts and other
agreements listed on Schedule 2.2(a)(i) hereto, only to the extent such
contracts and other agreements are properly and effectively assigned to
Purchaser or with respect to contractual arrangement that Sellers made

 

8



--------------------------------------------------------------------------------



 



every effort to properly and effectively assign but which assignment was not
concluded prior to Closing, which Sellers shall hold for Purchaser’s benefit
until assigned, transferred or replaced by a new contractual arrangement with
Purchaser post Closing (collectively, the “Assumed Contracts”);
(ii) obligation to reimburse monthly the balance of $164,170.61 USD (£112,499.56
GBP Sterling) remaining as of May 28, 2010 under the IEL Loan pursuant to the
terms of the signed agreement by and among Imaging Equipment Limited, Misonix
Ltd. and Purchaser in a form attached as Exhibit A (the “IEL Assumption
Agreement”), which shall in no way constitute an assignment, novation or other
such transfer to Purchaser of any liabilities or obligations of Imaging
Equipment Limited or of the Sellers, and the loan shall remain the liability of
Imaging Equipment Limited as evidenced by the IEL Assumption Agreement; and
(iii) any obligation arising in, to, and under the Transferred Assets that is
expressly assumed by Purchaser and set forth on Schedule 2.2(a)(iii).
(b) Except for the Assumed Liabilities, Purchaser shall not assume by virtue of
this Agreement or the Transactions nor voluntarily pay, and shall have no
liability for, any debt, claims, indebtedness, obligations or other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, whether due or to
become due) (collectively, “Liabilities”) of Sellers, of any kind, character or
description whatsoever, including the following (collectively, the “Retained
Liabilities):
(i) current liabilities, accounts payable, long-term liabilities, including
those relating to indebtedness of any Seller or its Affiliates;
(ii) any obligation or Liabilities accruing, arising out of, or relating to acts
or omissions, prior to Closing, including any acts or omissions in connection
with (A) any Assumed Contract, (B) the business or operation of the Business,
including all malpractice, product and general liability claims, whether or not
same are pending, threatened, known or unknown, (C) the Terminated Agreements or
(D) the Transferred Assets;
(iii) any obligation or Liabilities accruing, arising out of, or relating to any
act or omission by any Seller and its Affiliates after Closing;
(iv) (A) any federal, state, local or foreign tax obligations of any Seller and
its Affiliates whether before or after Closing, including any income tax, any
franchise tax, any tax recapture and any sales and/or use tax and any payroll or
withholding tax and (B) federal, state or local income tax obligations or
Liabilities of any Seller and its Affiliates resulting from the consummation of
the Transactions;
(v) any obligation or Liabilities to any employee of any Seller or its
Affiliates including those for accrued wages, employee bonuses, accrued vacation
pay, sick pay, severance pay and other compensation and benefits for employees
of any Seller or its Affiliates;
(vi) any obligation or Liabilities relating to or arising out of any violation
or alleged violation of Law by any Seller or its Affiliates; and
(vii) any obligation or Liabilities relating to or arising out of any Seller’s
or its Affiliates’ infringement or alleged infringement of any intellectual
property rights of any Person, including those related to any patent, trademark,
servicemark, software, copyright, information

 

9



--------------------------------------------------------------------------------



 



technology, licensing rights granted to or by such Seller or its Affiliates,
know-how or other proprietary rights except to the extent that any claim of
infringement or alleged infringement against any Seller(s) arises from
Intellectual Property licensed from FSI prior to Closing, such Seller(s) shall
have all rights and remedies under law and the contractual arrangements with FSI
against FSI as a result of such alleged infringement.
Section 2.3 Closing. The consummation of the transactions contemplated hereunder
(the “Closing”) shall take place at the offices of Moore & Van Allen PLLC, 100
North Tryon Street, Suite 4700, Charlotte, North Carolina or remotely by mail,
facsimile or e-mail, in each case to the extent acceptable to the parties
hereto, and shall occur on the date hereof (the “Closing Date”). The Closing
shall be effective as of 12:01 a.m., Eastern Standard Time, on the Closing Date.
Section 2.4 Purchase Price and Payment Terms.
(a) In consideration of the (i) sale of the Transferred Assets to Purchaser,
(ii) termination of the agreements identified on Schedule 2.4 attached hereto
(collectively, the “Terminated Agreements”), and (iii) other transactions
contemplated hereby (collectively, the “Transactions”), Purchaser has agreed to
(A) assume the Assumed Liabilities and (B) make certain purchase price payments
to Sellers (collectively, the “Purchase Price Payments”), the aggregate amount
of which Purchase Price Payments shall constitute the “Purchase Price” of up to
Five Million Eight Hundred Thirty Five Thousand Eight Hundred Twenty Nine
Dollars ($5,835,829.00) in the aggregate:
(b) The following Purchase Price Payments shall be made by Purchaser to Sellers
by bank or cashier’s check or by wire transfer of immediately available funds to
an account(s) designated in writing by the Company:
(i) at Closing, in consideration of the transfer of the Console and Chiller
Units to Purchaser, Purchaser shall pay an amount equal to $25,989 (the “Console
and Chiller Unit Payment”) and an amount of $121,772.18 equal to the total of
the Company’s price as listed on Schedule 2.1(a)(vii) for the inventory of
Sonablate parts (including raw materials) and works in progress transferred to
Purchaser listed on Schedule 2.1(a)(vii) (the “Inventory Payment”) and an amount
of $179,818.46 for the transfer of the SIHR Information (the “SIHR Payment”,
collectively with the Console and Chiller Unit Payment and the Inventory
Payment, the “Closing Payment”);
(ii) within six (6) months of the date hereof, in consideration of the transfer
at Closing of the (A) Sonablate® 500 Machines to Purchaser, Purchaser shall pay
an amount equal to $465,000 (representing $155,000 multiplied by the three
purchased Sonablate® 500 Machines) and (B) Additional Sonablate® 500 Machines to
Purchaser, Purchaser shall pay an amount equal to $0 (representing the Company’s
documented purchase cost for such machines multiplied by zero Additional
Sonablate 500 Machines);
(iii) within 90 days after December 31, 2010, Purchaser shall make a Purchase
Price Payment, accompanied by reasonably supporting documentation, in an amount
equal to seven percent (7%) of the gross revenues received by Purchaser during
the period between the Closing and December 31, 2010, arising directly from the
exercise by Purchaser and its Affiliates of the rights held by the Company
immediately prior to the Closing (I) under the Distributorship Agreement in the
Territory and (II) worldwide under the HIFU Licensed Rights, such Purchase Price
Payment, the “Initial 2010 Gross Revenue Purchase Price Payment” (the business
of Purchaser and its Affiliates described in (I) and (II) above is referred to
as the “Applicable Business”);

 

10



--------------------------------------------------------------------------------



 



(iv) commencing 90 days after each December 31st beginning December 31, 2011,
instead of the payment described in subsection (iii) above, Purchaser shall make
a Purchase Price Payment, accompanied by reasonably supporting documentation, in
an amount equal to the greater of (A) Two Hundred Fifty Thousand Dollars
($250,000.00) or (B) seven percent (7%) of the gross revenues received by
Purchaser during the calendar year immediately preceding such payment date
arising directly from the exercise by Purchaser and its Affiliates of the rights
held by the Company immediately prior to the Closing from the Applicable
Business (such payments, the “Additional Initial Gross Revenue Purchase Price
Payments”, and together with the Initial 2010 Gross Revenue Purchase Price
Payment, collectively, the “Initial Gross Revenue Purchase Price Payments”)
until the aggregate Initial Gross Revenue Purchase Price Payments total Three
Million Dollars ($3,000,000.00);
(v) commencing at such time as the Initial Gross Revenue Purchase Price Payments
total Three Million Dollars ($3,000,000.00) in the aggregate, Purchaser’s annual
Purchase Price Payment shall thereafter be an amount equal to the greater of
(A) Two Hundred Fifty Thousand Dollars ($250,000.00) or (B) five percent (5%) of
the gross revenues received by Purchaser during the twelve-month period
preceding such payment date from the Applicable Business (each such additional
Purchase Price Payment, an “Additional Gross Revenue Purchase Price Payment”),
until such aggregate Additional Gross Revenue Purchase Price Payments total Five
Million Eight Hundred Thirty Five Thousand Eight Hundred Twenty Nine Dollars
($5,835,829.00); and
(vi) costs incurred by Purchaser to perform any extended warranty obligations
listed on Schedule 3.13 shall be credited toward the Initial Gross Revenue
Purchase Price Payments and the Additional Gross Revenue Purchase Price Payments
for each calendar year immediately preceding each annual payment date.
For purposes of clarification, if during any calendar year following the Closing
Date the aggregate amount which Sellers have earned under subsections (iii) and
(iv) above equals Three Million Dollars ($3,000,000.00), then the payment which
may be earned during the remainder of such year and thereafter shall instead be
determined under subsection (v) above.
Notwithstanding anything contained herein to the contrary, at such time as the
Purchase Price Payments total Five Million Eight Hundred Thirty Five Thousand
Eight Hundred Twenty Nine Dollars ($5,835,829.00) in the aggregate, Purchaser
shall have no further obligations under this Agreement to make any additional
Purchase Price Payments for the Transferred Assets.
Sellers have the right to conduct an audit, no more than once annually, of the
gross revenues of the Applicable Business upon which Purchaser calculated the
Initial Gross Revenue Purchase Price Payment pursuant to Section 2.4(b)(iii) and
the Additional Gross Revenue Purchase Price Payment pursuant to
Section 2.4(b)(iv) paid in a given year (collectively, the “Payments”), by
reviewing documentation produced by Purchaser at Purchaser’s place of business
during regular business hours. Sellers will pay all audit costs and expenses
unless documentation from the audit shows a discrepancy in gross revenues of the
Applicable Business that cause the amount of the Payments due to Sellers to be
5% greater than the actual Payments made to Sellers (a “Payment Variance”), in
which case Purchaser shall pay the audit costs and expenses. In the event of a
Payment Variance, Purchaser will calculate the difference of the Payments
actually paid compared to the amount the Payments that would have been paid had
the gross revenues determined by the audit been used to calculate such Payments
and pay Sellers the amount of that difference within 30 days after it is
determined by Purchaser. Additionally, if the amount of Payments paid to Sellers
was greater than was required by the terms of this Agreement, Purchaser will

 

11



--------------------------------------------------------------------------------



 



give Sellers written notice and deduct the amount of the overpayment from the
next Payments made by Purchaser.
Section 2.6 Allocation of Purchase Price. The Purchase Price shall be allocated
for tax purposes among the Transferred Assets on the basis of the actual book
value thereof determined pursuant to GAAP, but not to exceed the fair market
value of any such Transferred Assets. The Company shall file IRS Form 8594 with
its Federal income tax return consistent with such allocation for the tax year
in which this Agreement is executed and Sellers and Purchaser shall report all
tax consequences of the transactions contemplated by this Agreement in a manner
consistent with such allocation in accordance with the organizational and
operating structure of the Company and its Affiliates and the Purchaser and its
Affiliates, respectively, and not take any position inconsistent therewith upon
examination of any tax return, in any refund claim, in any litigation or
investigation or otherwise. The allocation for UKHIFU assets, all of which are
being transferred pursuant to this Agreement, shall be as set forth in
Section 3.20 below.
Section 2.7 Seller Closing Deliveries. At Closing, Sellers shall deliver to
Purchaser all of the following agreements, documents and instruments in a form
reasonably satisfactory to Purchaser:
(a) a bill of sale for all of the Transferred Assets, duly executed by Sellers
in form attached hereto as Exhibit B and possession and control of all of the
Transferred Assets;
(b) an assignment of all Assumed Liabilities and Purchaser’s assumption thereof
in form attached hereto as Exhibit C (the “Assignment and Assumption Agreement”)
duly executed by Sellers;
(c) a waiver and mutual release agreement, duly executed by the Company (the
“Waiver and Release”) in form attached hereto as Exhibit D;
(d) evidence that all Liens on the Transferred Assets have been released and
that all consents and notices required in the reasonable opinion of Purchaser to
be obtained or given in connection with the consummation of the Transactions
have been obtained or given;
(e) possession of the Records;
(f) evidence of acceptance of termination of the Terminated Agreements required
pursuant to Section 5.6, in form attached hereto as Exhibit E duly executed by
the Company;
(g) a Secretary’s Certificate of each Seller attesting to the articles, bylaws,
or similar instrument and good standing of such Seller, incumbency of its
officers, authorization of the execution of this Agreement and the Transactions,
duly executed by the Secretary or Assistant Secretary of such Seller;
(h) evidence that all Liabilities, excluding the IEL Loan, of any Affiliate in
the HIFU Business have been paid in full;
(i) the IEL Assumption Agreement duly executed by Imaging Equipment Limited and
Misonix Ltd.;
(j) an assignment of all Intellectual Property rights described in
Section 2.1(a), including an assignment of Intellectual Property (“Intellectual
Property Assignment”), duly executed by the Company in form attached hereto as
Exhibit F; and

 

12



--------------------------------------------------------------------------------



 



(k) a copy of the notifications to be filed by all applicable Sellers with any
applicable governmental agencies within the European Union that Sellers are
withdrawing their rights to and in the CE Mark and transferring same to
Purchaser or its designated Affiliate permitting use of (i) Sonablate® 500
machines; and (ii) Sonatherm 600i machines, in the form attached as Exhibit G.
Each Seller acknowledges that the contemporaneous delivery of the agreements,
documents and instruments referred to in (a) — (k) above by such Seller is a
material condition to Purchaser’s entry into this Agreement, and that, without
each such agreement, document and instrument, Purchaser would not have entered
into this Agreement.
Section 2.8 Purchaser Closing Deliveries. At Closing, Purchaser shall deliver to
the Company all of the following each in a form or manner reasonably
satisfactory to the Company:
(a) the Assignment and Assumption Agreement, duly executed by Purchaser;
(b) the Waiver and Release, duly executed by Purchaser and FSI;
(c) the Intellectual Property Assignment, duly executed by Purchaser;
(d) a Secretary’s Certificate of Purchaser attesting to the certificate of
formation, limited liability company agreement and good standing of Purchaser,
incumbency of its officers, authorization of the execution of this Agreement and
the Transactions, duly executed by the Secretary or Assistant Secretary of
Purchaser;
(e) the IEL Assumption Agreement, duly executed by Purchaser;
(f) a non-negotiable promissory note evidencing Purchaser’s obligation to pay
the amount due to the Company pursuant to Section 2.4(b)(ii) for the
Sonablate®500 Machines in form attached hereto as Exhibit H, duly executed by
Purchaser; and
(g) the Closing Payment.
Purchaser acknowledges that the contemporaneous delivery of the agreements,
documents and instruments referred to in (a) — (g) above by Purchaser are a
material condition to Sellers’ entry into this Agreement, and that, without each
such agreement, document and instrument, Sellers would not have entered into
this Agreement.
Section 2.9 Employees Outside the United States. The provisions set forth in
Schedule 2.9 shall have effect in relation to the employees of any Seller or of
any relevant Affiliate of any Seller who are employees in the HIFU Business as
carried on in the United Kingdom, and such provisions shall be incorporated
herein by reference (the “UK Employees”).
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLERS
To induce Purchaser to enter into this Agreement and to purchase the Transferred
Assets and assume the Assumed Contracts, Sellers, on a joint and several basis,
hereby represent and warrant to Purchaser that:

 

13



--------------------------------------------------------------------------------



 



Section 3.1 Organization, Good Standing and Authority. Each Seller is duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of their respective state or country of organization or
incorporation. Each Seller has full corporate power and authority to own the
Transferred Assets held by it, enter into this Agreement and consummate the
Transactions.
Section 3.2 Articles of Incorporation; Bylaws. True and complete copies of the
articles of incorporation and bylaws or similar constitutional documents of each
Seller which owns any of the Transferred Assets as amended to and including the
date hereof, have been delivered to Purchaser. No Seller is in violation of any
provision of its articles of incorporation or bylaws or similar constitutional
documents.
Section 3.3 Authorization; Execution and Delivery; Validity of Agreement. Each
Seller has full corporate power and authority to execute and deliver this
Agreement and any other agreements, certificates or instruments contemplated by
this Agreement (the “Related Agreements”) to which it is a party and to
consummate the Transactions. The execution, delivery and performance by each
Seller of this Agreement and the other Related Agreements to which it is a party
and the consummation of the Transactions have been duly authorized by the Board
of Directors or similar governing body of such Seller, and no other action on
the part of such Seller is necessary to authorize the execution and delivery by
such Seller of this Agreement or any Related Agreement or the consummation of
the Transactions. Any vote of, or consent by, the holders of any class or series
of capital stock issued by each Seller that is necessary to authorize the
execution and delivery by Seller of this Agreement or any Related Agreement or
the consummation by it of the Transactions has been obtained. This Agreement has
been duly executed and delivered by each Seller. This Agreement constitutes, and
when executed and delivered by each Seller, each of the Related Agreements to
which such Seller is a party will constitute, a valid and binding obligation of
such Seller, enforceable against such Seller in accordance with its terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (b) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.
Section 3.4 Title to Transferred Assets. Sellers have good and marketable title
to the Transferred Assets free and clear of all Liens, have the right to convey
the Transferred Assets to Purchaser and hereby convey to Purchaser good and
marketable title to the Transferred Assets, free and clear of all Liens.
Section 3.5 Consents; No Conflict. Except for (a) notice to Medcert GmbH of the
transfer from Company to Purchaser of the Sonatherm 600 product line and
(b) transfer of the Underwriters Laboratories files and listing rights to the
fluid degassing system used in the Sonatherm 600i product line:
(a) no consent, authorization, permit or approval of or from, or notice to, any
Person or any Governmental Entity is required as a condition to the execution
and delivery of this Agreement or the Related Agreements by any Seller and the
consummation of the Transactions by such Seller; and
(b) the execution and delivery of this Agreement and the Related Agreements by
each Seller and the consummation of the Transactions contemplated hereby and
thereby by such Seller will not conflict with, give rise to a right of
termination of, contravene or constitute a default under, or be an event which
with the giving of notice or passage of time or both will become a default
under, or give to others any rights of termination or cancellation of, or give
rise to a right of acceleration of the performance required by or maturity of,
or result in the creation of any Lien, claim, cost, tax, losses or loss of any
rights with respect to such Seller pursuant to any of the terms, conditions or
provisions of or under any applicable

 

14



--------------------------------------------------------------------------------



 



law, the articles of incorporation or bylaws or similar instrument of such
Seller or under any contract binding upon such Seller, or to which any of the
assets or properties of such Seller is subject.
Section 3.6 Taxes. Except as set forth on Schedule 3.6:
(a) All tax returns, including income tax returns, sales tax returns, employee
payroll tax returns, employee unemployment tax returns and franchise tax
returns, for periods prior to and including Closing which are required to have
been filed by Sellers (collectively “Seller Returns”) have been filed within the
time (including any valid extensions thereof) and in the manner provided by law,
and all Seller Returns are or will be true and correct and accurately reflect
the tax liabilities of Sellers, and all amounts shown due on such tax returns
have been paid on a timely basis;
(b) All federal, state, county, local property and foreign, sales, use and all
other taxes, penalties, interest and any other statutory additions which have
become due with respect to the Transferred Assets have been timely paid;
(c) There are no tax liens on any of the Transferred Assets;
(d) Proper and accurate amounts have been withheld by Sellers for all periods
prior to the Closing in compliance with the payroll tax and other withholding
provisions of all applicable laws, and all of such amounts have been duly and
validly remitted to the proper taxing authority; and
(e) No notice of a claim or pending investigation has been received, or to the
knowledge of Sellers, has been threatened, by any state, local or other
jurisdiction in which any Seller does not currently file tax returns, alleging
that such Seller has a duty to file tax returns and pay taxes or is otherwise
subject to the taxing authority of such jurisdiction, nor has any Seller
received any notice or questionnaire from such jurisdiction which suggests or
asserts that such Seller may have a duty to file such returns and pay such
taxes, or otherwise is subject to the taxing authority of such jurisdiction.
Section 3.7 Inventory. The Inventory consists of finished goods and
works-in-process of a quality and quantity usable and salable in the ordinary
course of business. No such Inventory is held under a consignment or similar
arrangement.
Section 3.8 Contracts. Each Assumed Contract is valid, binding, in full force
and effect and enforceable against the Seller party thereto and, to the
knowledge of Sellers, the other parties thereto. There is not and, to the
knowledge of Sellers, there has not been claimed or alleged by any Person with
respect to any Assumed Contract any existing default or event that, with notice
or lapse of time or both, would constitute a default or event of default on the
part of the Seller party thereto, or, to the knowledge of Sellers, on the part
of any other party thereto. No consent, approval, authorization or waiver from,
or notice to, any Governmental Entity or other Person is required in order to
maintain in full force and effect any of the Assumed Contracts, other than such
consents and waivers that have been obtained and are unconditional and in full
force and effect and such notices that have been duly given. Sellers have
furnished to Purchaser complete and correct copies of all Assumed Contracts.
All sub-distributorship agreements or other agreements or arrangements which
provide, license or grant any Person all or any portion of any of the rights or
privileges which were provided, licensed or granted to any Seller or its
Affiliates under any of the Terminated Agreements have been cancelled and
terminated on or prior to Closing.

 

15



--------------------------------------------------------------------------------



 



Section 3.9 Litigation and Claims. Except as set forth in Schedule 3.9, there is
no, and during the two (2) year period immediately prior to the date hereof,
there has been no, action, claim, litigation, arbitration, suit, inquiry,
proceeding or investigation by any Person or Governmental Entity pending or, to
the knowledge of Sellers, threatened against, involving or asserted by, any
Seller relating to the HIFU Business or the Transferred Assets (a “Claim”),
including relating to:
(a) any Claim (other than de minimis claims) made by or against any party to a
contract, agreement or instrument included within the Transferred Assets;
(b) any Claim made with respect to medical malpractice, medical negligence, or
services provided to any patient using or relying upon any of the Transferred
Assets or any asset manufactured by any Seller or its Affiliates;
(c) any Claim for breach of warranty or other similar right;
(d) any Claim based on or relating to any violation of Law;
(e) any investigation or other action by the FDA or other Governmental Entity;
(f) any Claim challenging the right of any Seller to use any of its Intellectual
Property or otherwise alleging infringement of any Intellectual Property of any
Person; and
(g) any action or claim that questions or challenges the validity of this
Agreement or any action to be taken by any Seller pursuant to this Agreement or
in connection with the Transactions.
Section 3.10 Compliance With Laws.
(a) Schedule 3.10(a) sets forth a true, correct and complete list of all
Governmental Permits with respect to the ownership, operation or use of the
Transferred Assets (the “Scheduled Permits”). Except for the Scheduled Permits,
there are no other Governmental Permits necessary for the ownership, operation
or use of the Transferred Assets. Each of the Scheduled Permits is valid and
effective, no Seller is in default or breach of any Scheduled Permit and no
action is pending or, to the knowledge of Sellers, threatened to revoke or limit
any Scheduled Permit.
(b) Sellers’ ownership, operation and use of the Transferred Assets are and have
been, in all material respects, in compliance with all Laws.
Section 3.11 Environmental.
(a) Each Seller, its Affiliates and the Transferred Assets are in material
compliance with all applicable Environmental Laws;
(b) No Seller has received any notice from any Governmental Entity or third
party alleging that it or any property owned or leased by it and used in the
HIFU Business is not in material compliance with any Environmental Law;
(c) to Sellers’ knowledge, with respect to any property owned or used by any
Seller or its Affiliates in the conduct of the HIFU Business there has been no
“release” of a “hazardous substance,” or any generation, processing, treatment,
storage, recycling, disposal or arrangement therefor, of any “hazardous
substance,” as those terms are defined in the Comprehensive Environmental
Response,

 

16



--------------------------------------------------------------------------------



 



Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., in excess of a
reportable quantity which release remains unresolved; and
(d) No Seller has caused or allowed any “hazardous substance” to be present,
used, manufactured, handled, generated, treated, stored, accumulated, placed,
processed or “released” in, on, at, upon, under or from any surface soil or
surface water, any subsurface soil or subsurface water/groundwater, any building
component or any structure or premises of any property owned or used by such
Seller or its Affiliates in connection with the HIFU Business, except in
material compliance with Environmental Laws.
Section 3.12 Brokers. No broker or other representative has acted on behalf of
Sellers in connection with the Transactions in such manner as to give rise to
any valid claim by any Person against Purchaser for a finder’s fee, brokerage
commission or similar payment.
Section 3.13 Warranties and Product Claims. During the two (2) year period prior
to the date hereof, no warranty or other representation has been made to any
Person by any Seller or its Affiliates with respect to or regarding any of the
products or services which use or rely upon the Transferred Assets except as set
forth on Schedule 3.13.
Section 3.14 Solvency. No Seller is insolvent and no Seller will be rendered
insolvent as a result of any of the Transactions. For purposes hereof, the term
“solvent” means that: (a) the fair salable value of the tangible assets of such
Seller is in excess of the total amount of its liabilities (including for
purposes of this definition all liabilities, whether or not reflected on a
balance sheet prepared in accordance with GAAP or International Financial
Reporting Standards (IFRS), as the case may be, and whether direct or indirect,
fixed or contingent, secured or unsecured, and disputed or undisputed); (b) such
Seller is able to pay its debts or obligations in the ordinary course as they
mature; and (c) such Seller has capital sufficient to carry on its businesses.
Section 3.15 Conduct of Business in the Ordinary Course. Between February 10,
2010 and the date hereof, each Seller, on its own and through its Affiliates,
has conducted its HIFU Business, including the sale of Sonablate® 500 machines,
to the extent applicable, in the ordinary course of such business.
Section 3.16 Intellectual Property. All Intellectual Property included in the
Transferred Assets or used in the HIFU Business of any Seller or its Affiliates,
other than as listed on Schedule 2.1(a)(viii), is listed on Schedule 3.16
excluding off-the-shelf items of software, the cost of which does not exceed
$5,000 annually. There are no other patents held, or which are the subject of
pending applications filed, by any Seller or its Affiliates which relate to,
arise under or are used in the HIFU Business of any Seller or its Affiliates.
Seller represents and warrants that none of the claims in the patents listed in
Appendix A to Schedule 2.1(a)(viii), cover the use of HIFU, devices that employ
or generate HIFU, or the use of devices that employ or generate HIFU.
Section 3.17 Disclosure. The representations and warranties of Sellers contained
in this Agreement and in any schedule, certificate, or agreement furnished by
Sellers to Purchaser pursuant to this Agreement do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements herein or therein, in the light of the circumstances
under which they were made, not misleading. Sellers have provided to the
Purchaser all information reasonably available to Sellers that the Purchaser has
requested for deciding whether to acquire the Transferred Assets, including
certain projections of Sellers relating to the HIFU Business. Notwithstanding
anything to the contrary contained in this Section 3.17, Purchaser may not claim
against Sellers for indemnification

 

17



--------------------------------------------------------------------------------



 



under Section 6.2 with regard to any Loss suffered by Purchaser as a result of
any of the projections not being achieved by Purchaser and its Affiliates.
Section 3.18. UK Employees. The representations and warranties set forth in
Schedule 3.18 are given in relation to the UK Employees.
Section 3.19 Insurance. The Company represents and warrants that it and its
Affiliates obtained and maintained applicable and requisite insurance coverages
for the conduct of its HIFU Business, including in relation to the manufacture,
sale, distribution and use of Sonablate® 500 machines, at all times prior to
Closing (“Warranted Insurance”) and that it will continue to maintain such
Warranted Insurance as required in this Agreement. The Company further
represents and warrants that all Warranted Insurance shall be free of cross-suit
exclusions as of the date of this Agreement.
Section 3.20 Tax Allocation of UKHIFU Assets. The Company, Misonix Ltd. and
UKHIFU represent that the current market value of UKHIFU assets, all of which
are being transferred to Purchaser or an Affiliate it designates, is Four
Hundred Fifty Thousand Dollars ($450,000), as established by action of the
(a) Board of Directors of UKHIFU and (b) all of the Shareholders of UKHIFU.
Section 3.21 MISONIX S.a.r.l. Misonix S.a.r.l., a wholly-owned subsidiary of the
Company, does not conduct any HIFU Business and does not own any assets used or
usable in the HIFU Business.
Section 3.22 Litigation. With regard to the litigation referred to as “Exner
Litigation” on Schedule 3.9, the Company and all applicable Sellers represent
and warrant that such matter shall be and remain a liability of the Company, who
shall continue to diligently prosecute such litigation after Closing, including
through appeal, at its sole cost and expense, including the continuation of
insurance related to the two Sonablate® 500 Machines involved in the dispute and
any damages, fees, or costs awarded to Mr. Exner or attributed to any Seller in
connection with this matter. The Company and all applicable Sellers further
warrant and represent that, upon successful conclusion of the Exner Litigation,
title to the two Sonablate® 500 Machines shall immediately pass to Purchaser
free and clear and delivery of the two Sonablate® 500 Machines shall immediately
be made to the Purchaser at the Company’s expense.
Section 3.23 SIHR. With regard to the SIHR Payment. the Company and all
applicable Sellers represent and warrant that the SIHR Payment represents the
Sellers’ net out-of-pocket costs to Mediq.us for establishment and maintenance
of the SIHR and that all amounts due to Mediq.us or any other party in
connection with the SIHR have been paid in full. Further, Company agrees to
indemnify and defend Purchaser and its Affiliates from, and immediately
reimburse Purchaser and its Affiliates for, any and all claims of additional
costs, fees or unpaid invoices incurred or arising in connection with the
establishment or maintenance of the SIHR prior to Closing.
Section 3.24 Center of Excellence and Product Service Agreements. With regard to
the Sonablate sales and distribution business of Sellers, Sellers have no center
of excellence partnership agreements or product service agreements.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
To induce Sellers to enter into this Agreement and sell the Transferred Assets,
Purchaser hereby represents and warrants to Sellers that:

 

18



--------------------------------------------------------------------------------



 



Section 4.1 Organization, Good Standing and Authority. Purchaser is duly formed,
validity existing and in good standing under the laws of the State of Delaware.
Purchaser has full limited liability company power and authority to enter into
this Agreement and to consummate the Transactions.
Section 4.2 Authorization, Execution and Delivery; Validity of Agreement.
Purchaser has full limited liability company power and authority to execute and
deliver this Agreement and any Related Agreements to which Purchaser is a party
and to consummate the Transactions. The execution, delivery and performance by
Purchaser of this Agreement and the Related Agreements to which it is a party
and the consummation of the Transactions have been duly authorized by the Board
of Directors of Purchaser, and no other limited liability company action on the
part of Purchaser is necessary to authorize the execution and delivery by
Purchaser of this Agreement or any Related Agreement or the consummation of the
Transactions. This Agreement has been duly executed and delivered by Purchaser.
This Agreement constitutes, and when executed and delivered by Purchaser, each
of the Related Agreements to which Purchaser is a party will constitute, a valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(b) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.
Section 4.3 Consents; No Conflicts. (a) No consent, authorization, permit or
approval of or from or notice to any Person or any Governmental Entity is
required as a condition to the execution and delivery of this Agreement by
Purchaser or any of the Related Agreements to which it is a party and the
consummation of the transactions contemplated by this Agreement and such Related
Agreements by Purchaser, and (b) the execution and delivery of this Agreement
and such Related Agreements by Purchaser and the consummation of the
transactions contemplated hereby and thereby by Purchaser, will not conflict
with, give rise to a right of termination of, contravene or constitute a default
under, or be an event which with the giving of notice or passage of time or both
will become a default under, or give to others any rights of termination or
cancellation of, or give rise to a right of acceleration of the performance
required by or maturity of, or result in the creation of any Lien, claim, cost,
tax, losses or loss of any rights with respect to Purchaser pursuant to any of
the terms, conditions or provisions of or under, any applicable Law, the
certificate of formation or limited liability company agreement of Purchaser, or
under any contract binding upon Purchaser or to which any of the assets or
properties of Purchaser is subject.
Section 4.4 Brokers. No broker or other representative has acted on behalf of
Purchaser in connection with the Transactions in such manner as to give rise to
any valid claim by any Person against any Seller or any of Sellers’ Affiliates
for a finder’s fee, brokerage commission or similar payment.
Section 4.5 Disclosure. The representations and warranties of Purchaser
contained in this Agreement, and in any schedule, certificate or agreement
furnished by Purchaser pursuant to this Agreement do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.
Section 4.6 Litigation and Claims. There is no action or claim that questions or
challenges the validity of this Agreement or any action to be taken by Purchaser
pursuant to this Agreement or in connection with the Transactions.

 

19



--------------------------------------------------------------------------------



 



ARTICLE V.
POST-CLOSING COVENANTS AND AGREEMENTS
Section 5.1 Further Assurances. Sellers and Purchaser each covenant and agree
that at any time and from time to time hereafter, and without further
consideration, each will promptly execute and deliver such further assurances,
instruments and documents and take such further action as the other may
reasonably request in order to carry out the full intent and purpose of this
Agreement, including providing assistance and cooperation, including executing
any document that is necessary, to vest and record ownership of property
conveyed pursuant to this Agreement.
Section 5.2 SIHR. In connection with the transfer of the SIHR Information,
Seller agrees to execute and deliver any instruments of transfer and assignment
and take such other action following Closing as Mediq.us may request to
effectively transfer the SIHR Information.
Section 5.3 Maintenance of Records. Each of the Sellers hereto shall maintain
(or shall provide for a designated representative to maintain) for at least six
(6) years after the date hereof (or for such longer period as may be required by
applicable law) the respective books, records and documents of Sellers related
to the HIFU Business and retained by Sellers; provided that Sellers shall not
retain copies of any of the Records, except to the extent required by Law. No
Seller shall destroy or otherwise dispose of any of such books, records or
documents after the end of the period referred to in the preceding sentence
without first giving ninety (90) days prior written notice to Purchaser of its
intent to so destroy or otherwise dispose thereof, specifying the books, records
and documents involved and giving such other party sixty (60) days within which
such other party, at such other party’s expense, may assume the right to
physical possession thereof. The Company’s legal counsel may retain one copy set
of Records solely for reference purposes in the event of a dispute between
Sellers and Purchaser.
Purchaser shall maintain (or shall provide for a designated representative to
maintain) for at least six (6) years after the date hereof (or for such longer
period as may be required by applicable law) the respective books, records and
documents of Sellers related to the HIFU Business sold hereunder. Purchaser
shall not destroy or otherwise dispose of any of such books, records or
documents after the end of the period referred to in the preceding sentence
without first giving ninety (90) days prior written notice to the Company of its
intent to so destroy or otherwise dispose thereof, specifying the books, records
and documents involved and giving such other party sixty (60) days within which
such other party, at such other party’s expense, may assume the right to
physical possession thereof.
During such six (6) year period, representatives of Purchaser, as the case may
be, shall be permitted to inspect and (at such party’s expense) make copies of
any of such books, records and documents retained by Sellers during normal
business hours and upon reasonable notice for any reasonable business purpose.
Section 5.4 Cooperation in Litigation. Each party hereto shall fully cooperate
with the other party hereto in the defense or prosecution of any litigation or
proceeding (or order or settlement in connection therewith) which may be
instituted hereafter against or by any party hereto relating to or arising out
of the ownership or use of the Transferred Assets prior to the date hereof
(other than litigation arising out of the transactions contemplated by this
Agreement). The party requesting such cooperation shall pay the out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) of the party
providing such cooperation and of its employees and agents reasonably incurred
in connection with providing such cooperation, but shall not be responsible to
reimburse the party providing such cooperation for the salaries or costs of
fringe benefits or other similar expenses paid by the party providing such
cooperation to its employees and agents while assisting in the defense or
prosecution of

 

20



--------------------------------------------------------------------------------



 



any such litigation or proceeding. Notwithstanding the foregoing, this
Section 5.4 shall not apply to any litigation which is the subject of a claim
for indemnification pursuant to Article VI hereof.
Section 5.5 Consents. To the extent that an attempted assignment or transfer of
any contract or right to be transferred to and assumed by Purchaser hereunder
would constitute a breach thereof, this Agreement shall not constitute an
assignment or attempted assignment thereof. In such a case, the applicable
Seller shall use its best efforts to promptly obtain consent to assignment or
transfer of those contracts and rights and to the extent such consent is not
given by the applicable Person, the applicable Seller shall cooperate with
Purchaser in any reasonable back-to-back arrangement requested by Purchaser in
order to provide for Purchaser the benefits intended to be assigned under any
such transferred contract (unless the third party thereto rightfully terminates
or cancels such transferred contract), including the enforcement by Sellers for
the benefit of Purchaser of any and all rights of Sellers against a third party
to such contract arising out of the breach by such third party or otherwise.
Section 5.6 Termination of Certain Arrangements. Except as set forth on Schedule
5.6, all of the Terminated Agreements shall be terminated and of no further
force or effect, except for those terms that expressly survive termination,
contemporaneously with the Closing, unless earlier terminated by the parties
thereto.
Section 5.7 Confidentiality. Each of the Company and Purchaser acknowledges and
agrees that information being provided to it in connection with the Transactions
is subject to the terms of that certain Confidentiality Agreement dated as of
February 6, 2010, by and between the Company and Purchaser (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference. Each party
shall maintain the confidentiality of information provided to it in connection
with the transactions contemplated by this Agreement in accordance with the
terms of the Confidentiality Agreement.
Section 5.8 Insurance.
(a) During the three (3) year period after the Closing, the Company shall
maintain in full force and effect, and shall pay all premiums due thereon as of
the Closing, a tail insurance policy insuring against product liability,
professional liability, and other similar types of claims arising from or in
connection with the HIFU Business of Sellers or from the ownership or use of the
Transferred Assets prior to Closing all as further described on Schedule 5.8.
The Company will provide Purchaser with evidence of such insurance at least
annually during the three (3) year period after the Closing.
(b) During the three (3) year period after the Closing, Purchaser shall ensure
that, through an annual or tail insurance policy, FSI maintains in full force
and effect and pays all premiums due on any insurance FSI is required to
maintain pursuant to the terms of the Terminated Agreements that survive
termination. Purchaser will provide the Company with evidence of such insurance
at least annually during the three (3) year period after the Closing.
Section 5.9 Non-Competition.
(a) For a period of three (3) years following the Closing, Sellers shall not
own, develop or otherwise be involved in any manner, directly or indirectly, as
a partner, member, officer, director, stockholder, advisor, investor, creditor,
employee or in any other capacity, a HIFU Business or in any business
“competitive” (as defined below) with the HIFU Business within the Restricted
Territory. For the purposes of this Agreement, a business shall be considered to
be competitive with the HIFU Business being transferred if such business is
engaged in, among other things, (i) designing, developing, manufacturing,
distributing, selling and marketing devices using HIFU, (ii) the treatment of
prostate

 

21



--------------------------------------------------------------------------------



 



disease including prostate cancer and benign prostate hypertrophy using HIFU, or
(iii) operating services or products identical or similar to any service or
product currently provided by Purchaser or its Affiliates (alone or through any
licensees) or transferred by any Seller or its Affiliates under this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, the
conduct of the ProRhythm Business shall not be a violation of this Section
5.9(a).
For purposes of this Section 5.9, “Restricted Territory” shall mean:
(i) the United Kingdom;
(ii) France;
(iii) Panama;
(iv) Dominican Republic;
(v) Mexico;
(vi) United States;
(vii) any other country or territory within the Caribbean;
(viii) any other county or territory within Central America;
(ix) any other country of territory within Europe;
(x) South America;
(xi) Canada; and
(xii) Any other country, or political subdivision thereof, in which Purchaser is
actively pursuing or in which it is actively involved with HIFU.
(b) In connection with the obligations of Sellers under Section 5.9(a) above,
Sellers shall remove and cease use of any reference to “HIFU” in (i) corporate,
organizational, entity or business names or (ii) any product names.
(c) Each Seller has reviewed the term and geographical restrictions included in
Section 5.9(a), and in light of the interests of the parties hereto, agree that
such restrictions are fair and reasonable with regard to the HIFU Business.
(d) If there is a breach or threatened breach of the provisions of this
Section 5.9, in addition to other remedies at law or equity, Purchaser shall be
entitled to injunctive relief. The parties desire and intend that the provisions
of this Section 5.9 shall be enforced to the fullest extent permissible under
the law and public policies applied, but the unenforceability or modification of
any particular paragraph, subparagraph, sentence, clause, phrase, word, or
figure shall not be deemed to render unenforceable the remainder of this
Section 5.9. Should any such paragraph, subparagraph, sentence, clause, phrase,
word, or figure be adjudicated to be wholly invalid or unenforceable, a court
with applicable authority is hereby authorized to “blue pencil” or modify this
Section, the balance of this Section 5.9 shall thereupon be modified in order to
render the same valid and enforceable and the unenforceable portion of this
Section 5.9 shall be deemed to have been deleted from this Agreement.

 

22



--------------------------------------------------------------------------------



 



Section 5.10 Bulk Sales Laws. Purchaser and Sellers hereby waive compliance by
Purchaser and Sellers with the bulk sales Law and any other similar Law in any
applicable jurisdiction in respect of the transactions contemplated by this
Agreement and the Related Agreements; provided, however, that Sellers shall pay
and discharge when due all claims of creditors asserted against Purchaser or the
Transferred Assets by reason of such noncompliance and shall take promptly all
necessary actions required to remove any Liens which may be placed upon any of
the Transferred Assets by reason of such noncompliance and otherwise indemnify
Purchaser against any Loss it suffers as a result of such noncompliance.
Section 5.11 FDA Notification. The Company shall execute and deliver any
instruments of transfer and assignment and take such other action following
Closing as FDA may request to effectively transfer and assign the 510(k)s to
Purchaser or any entity that Purchaser has designated.
Section 5.12 CE Mark Notification. Within twenty-four (24) hours of the Closing,
all applicable Sellers shall file the documentation set forth in Section 2.7(k)
and the Sellers and the Company shall execute and deliver further instruments of
transfer and assignment and take such other action following Closing as any
applicable Governmental Entity may request to effectively transfer and assign
the rights to the CE Mark permitting use of the (a) Sonablate® 500 systems and
(b) Sonatherm 600 product line in the European Union to Purchaser or any entity
that Purchaser has designated.
Section 5.13 Dissolution of Misonix S.a.r.l. Promptly after the Closing, the
Company will cause Misonix S.a.r.l. to be dissolved and provide written notice
of the dissolution to Purchaser.
Section 5.14 Litigation. In addition to the obligations set forth in Section
3.22, the Company covenants that it shall report no less than quarterly on the
status of the Exner Litigation and shall immediately report any event, judgment,
or decision that might have a material, negative impact on the conduct of
business in Germany or the European Union by Purchaser or one of its Affiliates.
Section 5.15 Delivery of Records. All Records and other documents, drawings,
equipment, inventory or other items to be delivered at Closing shall be either
made available to Purchaser at Sellers’ offices or directed to be delivered by
Counsel to Sellers, as the case may be, to Purchaser within 10 days following
Closing.
Section 5.16 Payments Received after Closing. Any and all payments or other
proceeds received by any Seller after Closing with respect to any Transferred
Asset, which payments or proceeds are due as a result of activities occurring
after the Closing, shall be for the account of Purchaser. All such payments and
other proceeds so received shall be held by such Seller in trust for the benefit
of Purchaser and shall be paid promptly to Purchaser.
ARTICLE VI.
INDEMNIFICATION
Section 6.1 Survival. Subject to Section 6.7, the parties hereto agree that
their respective representations and warranties, covenants and agreements
contained in this Agreement shall survive the Closing.
Section 6.2 Indemnification by Sellers. Sellers, on a joint and several basis,
hereby agree to indemnify and hold harmless and defend Purchaser and its
Affiliates, members, directors, officers, representatives and agents
(collectively, the “Purchaser Indemnified Parties”) from and against any and

 

23



--------------------------------------------------------------------------------



 



all liabilities, losses, claims, judgments, settlements, damages, fines,
penalties, fees, expenses and costs (including, without limitation, reasonable
attorneys’ fees) (collectively, a “Loss”) incurred or suffered by Purchaser
arising out of any of or related to the following:
(a) the falsity or incorrectness of any representation or warranty made by
Sellers in this Agreement or in any agreement, document or instrument delivered
by Sellers to Purchaser pursuant to this Agreement;
(b) the failure of Sellers to perform when required any covenant or agreement of
Sellers under this Agreement or under any agreement, document or instrument
delivered by Sellers to Purchaser pursuant to this Agreement;
(c) any of the Retained Liabilities; and
(d) any liability related to any failure of Sellers to comply with applicable
bulk sales or transfers laws.
Section 6.3 Indemnification by Purchaser. Purchaser hereby agrees to indemnify
and hold harmless and defend Sellers and their respective Affiliates,
shareholders, directors, officers, representatives and agents (collectively, the
“Seller Indemnified Parties”) from and against any and all Losses incurred or
suffered by Sellers arising out of any of or related to the following:
(a) the falsity or incorrectness of any representation or warranty made by
Purchaser in this Agreement or in any agreement, document or instrument
delivered by Purchaser to Sellers pursuant to this Agreement;
(b) the failure of Purchaser to perform when required any covenant or agreement
to be performed by it under this Agreement or under any agreement, document or
instrument delivered by Purchaser to the Company pursuant to this Agreement; and
(c) the failure by Purchaser to discharge any Assumed Liability.
Section 6.4 Indemnification Limits. Notwithstanding anything contained herein to
the contrary:
(a) In no event shall the aggregate indemnification obligations of Sellers
pursuant to Section 6.2(a) exceed Five Million Eight Hundred Thousand Dollars
($5,800,000.00) (the “Cap”); except that the indemnification obligations of
Sellers for claims based on fraud, intentional misrepresentation or for the
breach of any Fundamental Representation shall not be subject to the Cap. In no
event shall the aggregate indemnification obligations of Purchaser pursuant to
Section 6.3(a) exceed the Cap; except that the indemnification obligations of
Purchaser for claims based on fraud, intentional misrepresentation or for the
breach of any Fundamental Representation shall not be subject to the Cap.
(b) No amount of indemnity shall be payable by Sellers in the case of claims by
any Purchaser Indemnified Party under Section 6.2(a) unless the Purchaser
Indemnified Parties have suffered or incurred Losses, on a cumulative basis, in
excess of Thirty Thousand Dollars ($30,000.00) (the “Indemnification
Deductible”), whereupon the Purchaser Indemnified Parties shall be entitled to
indemnification for all such Losses, including the Indemnification Deductible;
provided that the indemnification obligations of Sellers for claims based on
fraud, intentional misrepresentation or for the breach of any Fundamental
Representation shall not be subject to the Indemnification Deductible. No amount
of indemnity shall be payable by Purchaser in the case of claims by any Seller
Indemnified Party

 

24



--------------------------------------------------------------------------------



 



under Section 6.3(a) unless the Seller Indemnified Parties have suffered or
incurred Losses, on a cumulative basis, in excess of the Indemnification
Deductible, whereupon the Seller Indemnified Parties shall be entitled to
indemnification for all such Losses, including the Indemnification Deductible;
provided that the indemnification obligations of Purchaser for claims based on
fraud, intentional misrepresentation or for the breach of any Fundamental
Representation shall not be subject to the Indemnification Deductible.
(c) The amount of any Loss for which indemnification is provided under this
Article VI shall be net of (i) any amounts actually recovered by the Indemnified
Party pursuant to any indemnification by or indemnification agreement with any
third party (less any costs incurred to obtain such recovered amounts) and
(ii) any insurance proceeds or other sources of reimbursement actually received
by the Indemnified Party as an offset against such Losses (less any costs
incurred to obtain such proceeds or reimbursement and all deductions and
adjustments to premiums).
Section 6.5 Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article VI shall be asserted and resolved as
follows:
(a) Third Party Claims. If any claim or demand in respect of which an
Indemnified Party might seek indemnity under this Article VI is asserted against
such Indemnified Party by a Person (a “Third Party Claim”), the Indemnified
Party shall give written notice (the “Third Party Claim Notice”) and the details
thereof including copies of all relevant pleadings, documents and information to
the Indemnifying Party within a period of thirty (30) days following the
assertion of the Third Party Claim against the Indemnified Party (the “Third
Party Claim Notice Period”). If the Indemnified Party fails to provide the Third
Party Claim Notice within the Third Party Claim Notice Period, the Indemnifying
Party will not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party’s ability to
defend has been prejudiced by such failure of the Indemnified Party. Within
twenty (20) days after its receipt of the Third Party Claim Notice by the
Indemnifying Party, the Indemnifying Party shall, in writing, either acknowledge
or deny its obligations to indemnify and defend under this Article VI.
If the Indemnifying Party acknowledges its obligations to indemnify and defend
the Indemnified Party against the Third Party Claim, then the Indemnifying Party
shall defend, with counsel reasonably satisfactory to the Indemnified Party,
such Third Party Claim by all appropriate proceedings, which proceedings will be
diligently prosecuted to a final conclusion or will be settled, at the
discretion of the Indemnifying Party; provided, however, that the Indemnifying
Party shall not enter into any settlement that does not fully and finally
release the Indemnified Party from all claims, unless consented to by the
Indemnified Party in writing. The Indemnified Party will cooperate in such
defense, and all costs or expenses incurred by it at the request of the
Indemnifying Party shall be paid by the Indemnifying Party. The Indemnified
Party may, at the Indemnifying Party’s cost and expense, at any time prevent
default or protect, file any pleadings or take any other action that the
Indemnified Party reasonably believes to be necessary or appropriate to protect
its interests due to the failure of the Indemnifying Party to diligently defend
such action. The Indemnified Party, at its sole expense, may participate in, but
not control, any defense or settlement of any Third Party Claim conducted by the
Indemnifying Party pursuant to this Section 6.5(a).
If the Indemnifying Party denies its obligations to indemnify and defend the
Indemnified Party from the Third Party Claim, or if the Indemnifying Party
acknowledges its obligations but refuses to defend or fails to defend diligently
or settle the Third Party Claim, then the Indemnified Party may in its sole
discretion, settle or defend the Third Party Claim. The Indemnifying Party will,
at its sole cost and expense, cooperate in such defense. If it is thereafter
determined that the Indemnifying Party was obligated to indemnify and defend the
Indemnified Party and refused or failed to do so or failed to do so

 

25



--------------------------------------------------------------------------------



 



diligently, then the Indemnifying Party shall pay on demand the Indemnified
Party for its entire cost and expense, including all attorney fees and any
judgment or settlement, regardless of the merits of the Third Party Claim.
(b) Other Claims. In the event any Indemnified Party should have a claim under
this Article VI against any Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall promptly give written notice (the
“Indemnity Notice”) and the details thereof, including copies of all relevant
information and documents to the Indemnifying Party within a period of thirty
(30) days following the discovery of the claim by the Indemnified Party (the
“Claim Notice Period”). The failure by any Indemnified Party to give the
Indemnity Notice within the Claim Notice Period shall not impair the Indemnified
Party’s rights hereunder except to the extent that an Indemnifying Party
demonstrates that it has been prejudiced thereby. The Indemnifying Party will
notify the Indemnified Party within a period of twenty (20) days after the
receipt of the Indemnity Notice by the Indemnifying Party (the “Indemnity
Response Period”) whether the Indemnifying Party disputes its liability to the
Indemnified Party under this Article VI with respect to such claim. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim described in such Indemnity Notice or fails to notify the Indemnified
Party within the Indemnity Response Period whether the Indemnifying Party
disputes the claim described in such Indemnity Notice, the actual Losses as
finally determined will be conclusively deemed to be a liability of the
Indemnifying Party under this Article VI and the Indemnifying Party shall pay
the amount of such Losses to the Indemnified Party on demand.
Section 6.6 Continued Liability for Indemnity Claims. The liability of any
Indemnifying Party hereunder with respect to claims hereunder shall continue for
so long as any claims for indemnification may be made hereunder pursuant to
Section 6.7 and, with respect to any such indemnification claims duly and timely
made, thereafter until the Indemnifying Party’s liability therefor is finally
determined and satisfied.
Section 6.7 Time Limits on Claims.
(a) Representations and Warranties. No claim or action shall be brought under
Section 6.2(a) or 6.3(a) hereto for breach of a representation or warranty made
in Article III, except those made pursuant to Section 3.6 or Section 3.20, or
Article IV more than twenty-four (24) months following the Closing Date.
Notwithstanding the foregoing, however, or any other provision of this
Agreement, any claim or action brought by an Indemnified Party under
Section 6.2(a) or 6.3(a) for breach of any Fundamental Representation may be
brought at any time.
(b) Covenants. No claim or action shall be brought under Section 6.2(b) or
6.3(b) for (i) breach of a representation or warranty made in Section 3.6 or
Section 3.20 or (ii) the failure by a party to perform any covenant or agreement
under this Agreement or under any schedule, certificate or agreement furnished
pursuant to this Agreement at any time after the expiration of the applicable
statute of limitations.
Section 6.8 Exclusive Remedy. The provisions set forth in this Article VI shall
be the exclusive remedy for any claims brought by one or more parties against
one or more of the other parties relating to the subject matter set forth in
this Agreement whether brought pursuant to the provisions of this Article VI or
otherwise, except (i) for any right of the parties to specific performance of
the terms of the Agreement, and (ii) in the case of fraud or willful misconduct.

 

26



--------------------------------------------------------------------------------



 



ARTICLE VII.
DISPUTE RESOLUTION
Section 7.1 Subject Disputes and Agreement to Arbitrate.
(a) The parties expressly and irrevocably agree to use their best efforts to
settle any and all claims, disputes, differences and other matters in question
between the parties arising out of or relating to this Agreement, or otherwise
relating to the performance of this Agreement, or any rights, property,
transactions, obligations or issues pursuant to, arising out of or affected by
the provisions hereof, or from the claimed breach hereof by the provisions
hereof (“Subject Dispute”). To this effect, the parties shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to both parties. If
the parties do not reach such solution within a period of 30 days, then, upon
written notice by either party (“Notice of Dispute”) to the other identifying
the Subject Dispute with reasonable particularity, and making express reference
to this Article VII, the applicable Subject Dispute shall be settled by
arbitration administered in accordance with the terms of Section 7.1(b) below.
(b) In the event that an Arbitration Notice is properly given, the applicable
Subject Dispute shall, regardless of the amount at issue in the Subject Dispute
and subject to Section 7.3 hereof, be exclusively and finally resolved by
arbitration under the Expedited Procedure of Commercial Arbitration Rules of the
American Arbitration Association then in effect with such arbitration to be
conducted by one (1) arbitrator selected in accordance with such rules.
Section 7.2 Venue to Arbitrate. The place of arbitration in any proceedings
initiated under this Article VII shall be in Wilmington, Delaware. This
Agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration law, and any award rendered by the arbitrator shall be final.
Judgment may be entered upon any award rendered by the arbitrator in accordance
with applicable law in any court having jurisdiction over the claim, dispute or
other matter in question.
Section 7.3 Right to Seek Interim Relief. Section 7.1 notwithstanding, each
party shall have the right to seek interim relief in state or federal court in
Wilmington, Delaware, to enforce this Agreement and any of its provisions by
temporary restraining order, preliminary injunction, specific performance or
other interim relief, without bond and without prejudice to any other rights and
remedies which such party has for a breach of this Agreement. The initiation of
an action for temporary restraining orders, preliminary injunctions and/or other
interim relief by any party pending final resolution of a Subject Dispute or
Subject Disputes pursuant to this Article VII shall not constitute a waiver by
such party of its rights to require that Subject Disputes be resolved in
accordance with Sections 7.1 and 7.2 hereof.
Section 7.4 Legal Fees and Costs. The prevailing party in any arbitration or
other legal proceeding between the parties concerning a Subject Dispute,
including court proceedings brought for the purpose of obtaining interim relief
and/or for the purpose of enforcing this Agreement to arbitrate or to enforce
any award made pursuant to arbitration hereunder, shall be entitled to recover
the costs of the proceedings and its reasonable legal fees and expenses incurred
in connection with all such proceedings, including reasonable attorneys’ fees
incurred at trial, during appeal or during negotiations. The arbitrator or court
adjudicating any such proceeding shall determine which is the prevailing party
and what is the reasonable amount of legal fees and other expenses for purposes
hereof.
Section 7.5 WAIVER OF JURY TRIAL.

 

27



--------------------------------------------------------------------------------



 



WITHOUT LIMITATION OR PREJUDICE TO THE PROVISIONS OF SECTION 7.1, 7.2 OR 7.3
HEREOF, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO REQUIRE A
JURY IN ANY CIVIL SUIT BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
ARTICLE VIII.
MISCELLANEOUS
Section 8.1 Publicity. No public release or announcement concerning this
Agreement or the Transactions shall be issued by either party or any of its
Affiliates without the prior written consent (which consent shall not be
unreasonably withheld) of the other, except as required by applicable Laws.
Section 8.2 Merger Clause. This Agreement, the Confidentiality Agreement and the
agreements, documents and instruments to be executed and delivered in connection
herewith contain the final, complete and exclusive statement of the agreement
between the parties with respect to the Transactions and all other prior or
contemporaneous oral communications and agreements, and all prior written
communications and agreements with respect to the subject matter hereof are
merged herein and superseded. In the event that the terms of this Agreement and
the Confidentiality Agreement conflict, the terms of this Agreement shall
prevail.
Section 8.3 Amendments. No amendment to this Agreement shall be effective unless
in writing and executed by all of the parties hereto.
Section 8.4 Notices. All notices, requests and demands and other communications
hereunder must be in writing and shall be deemed to have been duly given (i) if
given by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Agreement, if written confirmation of receipt thereof is
obtained, and if a copy of such communication is also sent on the same day in
accordance with either subsection (ii) or (iii) of this Section, (ii) on the
date of delivery shown on the return receipt (or, if none shown, three (3) days
after deposit in the mail) if placed in the United States mails and forwarded by
registered or certified mail, return receipt requested, postage prepaid, or
(iii) one (1) business day after delivery, if delivered, prepaid, to an
overnight courier. All such communications shall be addressed as follows:

  (a)  
if to Sellers:

c/o MISONIX, INC.
1938 New Highway
Farmingdale, NY 11735
Attention: Michael A. McManus, President
Facsimile: (631) 694-5740
with a required copy (which does not constitute notice) to:
Siller Wilk LLP
675 Third Avenue
New York, NY 10017
Attn: Joel I. Frank, Esq.
Facsimile: (212) 752-6380

 

28



--------------------------------------------------------------------------------



 



  (b)  
if to Purchaser:

USHIFU, LLC
801 East Morehead Street
Suite 201
Charlotte, NC 28202
Attn: Stephen R. Puckett
Facsimile: (704) 906-1866
with a required copy (which does not constitute notice) to:
Moore & Van Allen PLLC
Bank of America Corporate Center
100 N. Tryon Street
Suite 4700
Charlotte, North Carolina 28202-4003
Attn: Hal A. Levinson, Esq.
Facsimile: (704) 331-1159
Any party may change the address(es) to which notices to it are to be sent by
giving notice of such change to the other parties in accordance with this
Section.
Section 8.5 Governing Law. This Agreement shall be construed, interpreted,
enforced and governed by and under the laws of the State of Delaware, without
regard to its rules regarding choice of law. The UN Convention for the
International Sale of Goods shall not apply to this Agreement.
Section 8.6 Knowledge of Seller. When used in this Agreement, the phrase “to the
knowledge of Sellers,” or similar phrases, shall mean the knowledge after
reasonable inquiry of Sellers and of the following executive level employees:
Michael A. McManus, Jr., Michael Ryan and Richard Zaremba.
Section 8.7 Schedules and Exhibits. All the Schedules and Exhibits to this
Agreement are incorporated herein by reference and shall be deemed to be a part
of this Agreement for all purposes.
Section 8.8 Severability. The invalidity or unenforceability of any one or more
phrases, sentences, clauses or provisions of this Agreement shall not affect the
validity or enforceability of the remaining portions of this Agreement or any
part thereof.
Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which shall
constitute one and the same instrument. The parties need not sign the same
counterpart. This Agreement may be executed by facsimile signatures or emailed
electronic signatures, and such facsimile signatures or emailed electronic
signatures will be deemed to be as valid as an original signature whether or not
confirmed by delivering the original signatures in person, by courier or by
mail.
Section 8.10 Fees and Expenses. Sellers on the one hand, and Purchaser, on the
other hand, shall each bear their own expenses in connection with the
negotiation and preparation of this Agreement, all agreements, documents, and
instruments contemplated hereby, and the consummation of the Transactions,
including the fees and expenses of their respective counsel, accountants, and
consultants.

 

29



--------------------------------------------------------------------------------



 



Section 8.11 Benefits and Binding Effect. Purchaser may assign its rights,
benefits and obligations hereunder to (a) any Affiliate provided that Purchaser
shall remain bound to the obligations of this Agreement and/or (b) any successor
to all or part of its business in the event of a reorganization, merger or
consolidation, or sale of substantially all of its assets or equity; provided
that the buyer of substantially all of the assets or equity of Purchaser
confirms its obligations under this Agreement at such sale. Sellers’ consent to
any such assignment shall not be necessary. No Seller may assign its
obligations, rights or benefits under this Agreement without the prior written
consent of Purchaser. Subject to the preceding sentences, this Agreement is
binding upon, inures to the benefit of and is enforceable by the parties hereto
and their respective successors and permitted assigns. Any attempt to assign any
rights, benefits and obligations hereunder in contravention of this Section 8.12
shall be null and void and have no effect.
Section 8.12 No Third Party Beneficiary. The parties hereto do not intend to
create any third party beneficiary rights or remedies with respect to any
employees or former employees of Sellers or other Person who is providing, or
has provided services to Sellers as a result of the provisions in this
Agreement, and specifically hereby negate any such intention.
[Signatures on the following page]

 

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Sellers and Purchaser have each caused this Agreement to be
executed by their respective duly authorized officers, all as of the date first
above written.

            SELLERS:

MISONIX, INC.
      By:   /s/ Michael A. McManus, Jr.         Name:   Michael A. McManus, Jr. 
      Title:   President and CEO        MISONIX HIFU TECHNOLOGIES LIMITED
      By:   /s/ Michael A. McManus, Jr.         Name:   Michael A. McManus, Jr. 
      Title:   Director        MISONIX LIMITED
      By:   /s/ Michael A. McManus, Jr.         Name:   Michael A. McManus, Jr. 
      Title:   Director        UKHIFU LIMITED
      By:   /s/ Michael A. McManus, Jr.         Name:   Michael A. McManus, Jr. 
      Title:   Director        PURCHASER:

USHIFU, LLC
      By:   /s/ Stephen R. Puckett, Jr.         Name:   Stephen R. Puckett, Jr. 
      Title:   President & CEO   

 

